                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Roanoke Division

 MOUNTAIN VALLEY PIPELINE, LLC,

                      Plaintiff,

 v.                                                      Civil Action No. 7:17CV492-EKD


 EASEMENTS TO CONSTRUCT, OPERATE,
 AND MAINTAIN A NATURAL GAS
 PIPELINE OVER TRACTS OF LAND IN
 GILES COUNTY, CRAIG COUNTY,
 MONTGOMERY COUNTY, ROANOKE
 COUNTY, FRANKLIN COUNTY, AND
 PITTSYLVANIA COUNTY, VIRGINIA,
 et. al.,

                      Defendants.

                    MEMORANDUM OF LAW IN SUPPORT OF
            MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF AND TO
             RESCHEDULE JANUARY 4, 2019 HEARING ON PLAINTIFF’S
                   MOTION FOR PRELIMINARY INJUNCTION

        COME NOW Tammy Belinsky (“Belinsky”), on behalf of herself and all persons known

 and unknown who are consulting with and/or providing counsel to Tree Sitters 1 and 2 (“the

 Tree-Sitters”), and Daniel Breslau (“Breslau”), on behalf of himself and all those persons known

 and unknown who are supporting Tree-Sitters 1 and 2 (“the Tree-Sitters”), by counsel, and

 hereby submit this Memorandum of Law in support of their Motion for Leave to File Amicus

 Curiae Brief and to Reschedule January 4, 2019 hearing. Belinsky and Breslau respectfully

 request that this Court grant them leave to file an Amicus Curiae brief in opposition to Plaintiff’s

 Motion for a Preliminary Injunction Against Tree-Sitters on MVP Parcel No. VA-MO-022, and

 reschedule the hearing currently scheduled for January 4, 2019 in order to permit counsel for




Case 7:17-cv-00492-EKD Document 1116 Filed 01/03/19 Page 1 of 6 Pageid#: 32212
 Amici Curiae to participate in the hearing. In support thereof, Belinsky and Breslau state as

 follows:

                                            ARGUMENT

        District courts have the discretion to grant leave to file an amicus curiae brief and the

 inherent authority to appoint “friends of the court” to assist in their proceedings. See Bayshore

 Ford Truck Sales, Inc., 471 F.3d 1233, 1249 n. 34 (11th Cir. 2006); Jin v. Ministry of State

 Security, 557 F. Supp. 2d 131, 136 (D.D.C. 2008). See also Stuart v. Huff, 706 F.3d 345, 355

 (4th Cir. 2013) (noting that non-parties have the option to file amicus briefs in district court

 proceedings and that such amici “often make useful contributions to litigation”). Judges in the

 Western District of Virginia have demonstrated a willingness to entertain amicus briefing to

 provide additional guidance to the court. See., e.g., Virginia Uranium, Inc. v. McAuliffe, No.

 4:15-cv-00031, 2015 U.S. Dist. LEXIS 141459 (W.D. Va. Oct. 19, 2015); Stinnie v. Holcomb,

 No. 3:16-cv-44, Order Granting Leave to File a Brief as Amicus Curiae, ECF #25 (W.D. Va.

 Nov. 4, 2016).

        Counsel for Belinsky and Breslau has previously represented individuals whose interests

 are adversely affected by the Mountain Valley Pipeline or who have been prosecuted at the

 behest of Mountain Valley Pipeline, LLC. Belinsky herself has been retained as an attorney in

 various anti-pipeline matters and has consulted with representatives of the Tree-Sitters in the

 instant matter. Upon information and belief, other attorneys have consulting with and/or may

 represent the Tree-Sitters as well. Breslau, an Associate Professor at Virginia Tech, has

 supported the efforts of the Tree-Sitters in their protest of the pipeline, including through moral

 support. Upon information and belief, many other individuals have also supported the activities


                                                   2




Case 7:17-cv-00492-EKD Document 1116 Filed 01/03/19 Page 2 of 6 Pageid#: 32213
 of the Tree-Sitters in protecting property and the environment from the activities of Mountain

 Valley Pipeline, LLC.

        Plaintiff’s request for relief in its Motion for Preliminary Injunction is overreaching and

 overbroad, potentially resulting in the arrest of any attorney who represents or merely consults

 with the Tree-Sitters or of any person who provides support of any kind, moral or otherwise, to

 the Tree-Sitters. If such a request for relief were granted, it would improperly infringe upon the

 Tree-Sitters’ right to counsel and violate their due process rights, both guaranteed under the

 United States Constitution. Further, such relief would intimidate Belinsky, as well as other

 attorneys, in the practice of law, including in their representation of or consultation with the

 Tree-Sitters.

        The language employed by the Plaintiff in its request of this Court would also make any

 order enjoining the Tree-Sitters from occupying or otherwise interfering with MVP’s use of

 easements equally applicable to “all other persons who are in active concert or participation with

 them.” Such language is incredibly broad and undefined, however, and would directly impact

 the rights of the citizens of this Commonwealth and nation to freely speak out against the

 pipeline and to support the positions and actions taken by those who directly oppose the

 activities of MVP, even threatening such attorneys and supporters with the possibility of arrest

 by United States Marshals.

        Both Belinsky and Breslau, on their own behalf and on behalf of others engaged in

 similar activities, have a vested interest in this matter and seek leave to provide the Court with an

 important perspective upon Plaintiff’s improper request. In addition, the Tree-Sitters, who have

 no ownership or other economic interest in the subject property whatsoever, are not properly


                                                   3




Case 7:17-cv-00492-EKD Document 1116 Filed 01/03/19 Page 3 of 6 Pageid#: 32214
 joined as defendants in this condemnation action in the first instance, under Federal Rule of Civil

 Procedure 71.1.1

         Belinsky, on behalf of all persons known and unknown who are consulting with and/or

 providing counsel to the Tree Sitters, and Breslau, on behalf of himself and all those persons

 known and unknown who are supporting the Tree-Sitters, have a vested interest in this case and

 the relief that this Court may order and seek to offer the Court relevant information for its use in

 ruling on the Motion for Preliminary Injunction, as will be more fully set forth in the amicus

 curiae brief to be filed with this Court. Further, as set forth in the accompany motion, counsel

 for Belinsky and Breslau is unable to attend the hearing currently set for Friday, January 4, 2019

 due to a death in the family.

         WHEREFORE, Belinsky and Breslau respectfully request that they be granted leave to

 file an amicus brief by Wednesday, January 9, 2019, that the hearing currently scheduled for

 January 4, 2019 be rescheduled for January 11, 2019, or such other date determined by this

 Court, and that counsel for Belinsky and Breslau be permitted to participate in such hearing.




         1
             Further, numerous state and federal agencies have revoked several of Mountain Valley Pipeline’s permits,
 and these decisions, along with decisions from this Court, are currently under review. It is unclear at this point
 whether the Plaintiff would or could engage in any further construction activities in the area in which the Tree-
 Sitters are currently located.
                                                          4




Case 7:17-cv-00492-EKD Document 1116 Filed 01/03/19 Page 4 of 6 Pageid#: 32215
                                               Respectfully submitted,

                                               TAMMY BELINSKY, on behalf of herself
                                               and all persons known and unknown who
                                               are consulting with and/or providing
                                               counsel to Tree Sitters 1 and 2, and
                                               DANIEL BRESLAU, on behalf of himself
                                               and all persons known and unknown who
                                               are supporting Tree Sitters 1 and 2


                                               /s/ Carrol M. Ching


 John P. Fishwick, Jr. (VSB #23285)
 John.Fishwick@fishwickandassociates.com
 Carrol M. Ching (VSB #68031)
 Carrol.Ching@fishwickandassociates.com
 Fishwick & Associates PLC
 30 Franklin Road, Suite 700
 Roanoke, Virginia 24011
 (540) 345-5890 Telephone
 (540) 343-5789 Facsimile
 Attorneys for Amici Curiae




                                           5




Case 7:17-cv-00492-EKD Document 1116 Filed 01/03/19 Page 5 of 6 Pageid#: 32216
                                  CERTIFICATE OF SERVICE

        I hereby certify that on January 3, 2019, I electronically filed the foregoing with the Clerk

 of Court using the CM/ECF system, which will send notification of such filing to all counsel of

 record and that I will subsequently arrange service of this filing upon Tree-Sitters 1 and 2.



                                                       /s/ Carrol M. Ching




                                                  6




Case 7:17-cv-00492-EKD Document 1116 Filed 01/03/19 Page 6 of 6 Pageid#: 32217
